internal_revenue_service number release date index number --------------------------------------------------- --------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number -------------------- refer reply to cc psi b04 plr-116475-07 date date re -------------------------------------------------------------------- re -------------------------------------------------------------------- legend settlor -------------------------- spouse --------------------------------------------- son ------------------------------------------------ son --------------------------------------------------------- son --------------------------------------------------------------------------------- ------------------------- spouse ------------------------------------------------ spouse ------------------------------------------------ grandchild ---------------------------------------------------- grandchild ---------------------------------------------------- grandchild ---------------------------------------------------- trust ---------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------ trustees ----------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------- ------------------------------- date -------------------------- date --------------------- date ---------------- date ------------------------- state -------- state statute ---------------------------------------- agreement -------------------------------------------------------------------------------------- ---------------------------------------------- dear -------------- this is in response to a letter dated date and subsequent correspondence from your authorized representative in which you request rulings plr-116475-07 concerning the gift and generation-skipping_transfer gst tax consequences of a proposed settlement agreement facts on date settlor created an irrevocable_trust trust date is prior to date settlor died on date survived by spouse son son and son spouse died on date and son died on date with no surviving_spouse or issue son is married to spouse son is married to spouse and they have three children grandchild grandchild and grandchild all three grandchildren have attained age trustees are the current trustees of trust section dollar_figure of trust provides that the net_income is to be divided and distributed per stirpes among the settlor’s lawful descendants section dollar_figure also provides that if a son of the settlor dies leaving a lawful surviving wife who has borne a child of his who had also survived him or failing this who was married to such son for a period of at least eight years at the time of such son’s death referred to as a qualifying wife such qualifying wife shall be paid during her life so long as she shall not remarry one-third of the share of the net_income that her deceased husband would be entitled to if living trust’s net_income is currently distributed to son and son trust does not provide for distributions of corpus prior to termination section dollar_figure of trust provides that upon the death of the survivor of settlor spouse son son and son trust shall terminate at such time as all of settlor’s then living grandchildren have attained the age of years but no later than twenty-one years from the death of the last survivor of spouse son son and son on trust’s termination the corpus of trust is to be divided equally among settlor’s living descendants per stirpes currently son and son are both over age and are the sole current income beneficiaries of trust questions have arisen regarding the conflict between dollar_figure and sec_2 specifically dollar_figure provides for the payment of trust income to a qualifying wife for life or until remarriage sec_2 however requires termination of trust within a specified period that may expire prior to the death of a qualifying wife in order to resolve the conflict without litigation the parties have reached a settlement agreement the agreement the parties have agreed that the provisions of dollar_figure should not be construed so as to terminate the income_interest of a qualifying wife before such income_interest would otherwise terminate by reason of the provisions of sec_2 accordingly under the plr-116475-07 agreement upon the death of the first to die of son or son survived by a qualifying wife one-sixth of the trust corpus will be distributed to a separate widow’s trust the widow’s trust income will be paid to the qualifying wife until the first to occur of her death remarriage or the expiration of the trust’s perpetuity period on termination of the widow’s trust the corpus of that trust will be added to the first decedent’s family_trust discussed below and or distributed under the terms of that trust the first decedent’s family_trust will also be established on the death of the first to die of son and son and will be funded with two-sixths of the trust corpus the income from this trust will be paid to the deceased son’s then living descendants per stirpes or if he has no living descendants to his surviving brother as provided in dollar_figure of trust this trust will terminate on the death of the survivor of son and son at which time the corpus will be distributed outright per stirpes to the descendants of the first deceased son the remaining one-half of trust corpus that is the portion not distributed to the widow’s trust and the first decedent’s family_trust on the death of the first of son and son to die will continue to be held in trust the surviving son will receive the income from this portion on the surviving son’s subsequent death survived by a qualifying wife two-thirds of the remaining trust corpus will be distributed outright per stirpes to the descendants of the deceased son the remaining one-third of trust corpus will be distributed to a separate second widow’s trust the second widow’s trust income will be paid to the qualifying wife until the first to occur of her death remarriage or the expiration of the trust’s perpetuity period on termination of the second widow’s trust the corpus of that trust will be distributed outright per stripes to the then living descendants the deceased son trust is governed by the laws of state under state statute an agreement among the primary beneficiaries of a_trust and the trustee to construe any provision of the trust or an agreement regarding any duty power or responsibility of the trustees is final and binding on the trustee and all beneficiaries of the trust both current and future as if ordered by a court with competent jurisdiction over all parties if the requirements of the statute are satisfied the term primary beneficiaries is defined as a beneficiary who is either currently entitled or eligible to receive any portion of the trust income or principal or assuming nonexercise of all powers of appointment will receive or be entitled to withdraw all or a portion of the principal of the trust if the beneficiary survives to the final date of distribution with respect to the beneficiary’s share grandchild grandchild and grandchild were represented by counsel separate from son son and trustees you represent that the terms of the agreement were negotiated over several months and that no money or other_property was exchanged between the parties as a condition to their entering into the agreement plr-116475-07 you have also represented that there have been no additions to trust after date the following rulings have been requested the implementation of the non-judicial agreement construing the terms of trust and setting forth the administrative mechanism for carrying out the agreement will not cause trust or any trust created thereunder pursuant to the agreement to lose gst tax exempt status or cause distributions from any such trusts to be subject_to gst tax the implementation of the non-judicial agreement construing the terms of trust and setting forth the administrative mechanism for carrying out the agreement will not result in a taxable gift by any party who has a present or future_interest in trust law and analysis ruling_request -- generation-skipping_transfer_tax sec_2601 imposes a tax on each generation-skipping_transfer section a of the tax_reform_act_of_1986 tra of provides that except as provided in b the gst tax applies to generation-skipping transfers made after date section b a of the tra of provides that the gst tax does not apply to transfers under a_trust that was irrevocable on date but only to the extent that the transfer is not made out of corpus added to the trust after date sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that a_trust qualifies for transitional rule relief from the provisions of chapter if the trust was irrevocable on date and no addition actual or constructive was made to the trust after that date under sec_26_2601-1 any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c relating to property includible in a grantor's gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 or will not cause the trust to lose its exempt status the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst plr-116475-07 tax purposes unless specifically providing otherwise the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purpose of sec_1001 sec_26_2601-1 provides that a court-approved settlement of a bona_fide issue regarding the administration of the trust or the construction of terms of the governing instrument will not cause an exempt trust to be subject_to chapter if the settlement is the product of arm’s length negotiations and the settlement is within the range of reasonable outcomes under the governing instrument and applicable state law addressing the issues resolved by the settlement a settlement that results in a compromise between the position of the litigating parties and reflects the parties’ assessments of the relative strengths of their positions is a settlement that is within the range of reasonable outcomes sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 example describes a situation where in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the example concludes that the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to plr-116475-07 the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter in this case trust was irrevocable on date it is represented that there have been no actual or constructive additions to the trust after date accordingly trust is exempt from gst tax under sec_26_2601-1 you represent that the agreement is valid under applicable state law based on the facts and representations and assuming the agreement is valid and binding under state law the agreement does not shift a beneficial_interest in trust to any beneficiary who occupies a lower generation than the person or persons who held the beneficial_interest prior to the agreement nor does the agreement extend the time for vesting of any beneficial_interest in trust beyond the period provided in trust therefore based on the facts submitted and representations made we conclude that the implementation of the agreement construing the terms of trust and setting forth the administrative mechanisms for carrying out the agreement will not cause trust or any trust created thereunder pursuant to the agreement to lose gst tax exempt status or cause distributions from any such trusts to be subject_to the gst tax imposed by sec_2601 ruling_request -- gift_tax sec_2501 provides that a tax is imposed for each calendar_year on the transfer of property by gift during such calendar_year sec_2511 provides that the gift_tax applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that as to any property or part thereof or interest therein of which the donor has so parted with dominion and control as to leave in him or her no power to change its disposition whether for his or her own benefit or for the benefit of another the gift is complete but if upon a transfer a donor reserves any power over its disposition the gift may be wholly incomplete or may be partially complete and partially incomplete depending upon all the fact in the particular case sec_25_2511-1 provides that any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax whether an agreement settling a dispute is effective for gift_tax purposes plr-116475-07 depends on whether the settlement is based on a valid enforceable claim asserted by the parties and to the extent feasible produces an economically fair result see 674_f2d_761 9th cir citing 387_us_456 thus state law must be examined to ascertain the legitimacy of each party’s claim if it is determined that each party has a valid claim the service must determine that the distribution under the settlement reflects the result that would apply under state law if there is a difference it is necessary to consider whether the difference may be justified because of the uncertainty of the result if the question were litigated the agreement resolves the conflict between dollar_figure and dollar_figure of trust and is reflective of the rights of the parties under applicable state law that would be applied by the highest court of state accordingly based on the facts submitted and representations made and provided the agreement is valid and binding under state law we conclude that the implementation of the agreement will not cause any beneficiary who has a present or future_interest in trust to have made a taxable gift_for purposes of the federal gift_tax under sec_2501 the rulings contained in this letter are based upon information submitted and representations made by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely george l masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
